DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oi et al. (U.S. Publication No. 2006/0197184)
Regarding claim 1, Oi teaches a package comprising:
a core layer (Fig. 15G, core 40);
a first layer (44) directly attached to a first side of the core layer (Fig. 15G), wherein a first device (device 1b) is embedded in the first layer (Fig. 15G);
a second layer (Fig. 15G, other side also labeled 44) directly attached to a second side of the core layer opposite the first side (see Fig. 15G, top and bottom sides have matching layers 44), wherein a second passive device (also labeled 1b) is embedded in the second layer (see Fig. 15G);
a first build-up layer (42a/b and 44a) directly attached to the first layer opposite the core layer (see Fig. 15G);
and a second build-up layer (also labeled 42a/b and 44a) directly attached to the second layer opposite the core layer (see Fig. 15G).

Regarding claim 2, Oi teaches the package of claim 1, further comprising a semiconductor die (die 50) on the first build-up layer opposite the first layer (see Fig. 15G).

Regarding claim 3, Oi teaches the package of claim 1, further comprising a plurality of solder balls (although balls are not specifically shown, layer 46 is a solder resist, and therefore it is inherent that solder balls will be formed on the layers 48 for further connection to other chips, memory, PCBs, etc in order for the package to function) on the second build-up layer opposite the second layer (see Fig. 15G).

Regarding claim 4, Oi teaches the package of claim 1, wherein the first passive device and the second passive device are symmetrically located on opposite sides of the core layer (see Fig. 15G).


Claims 11-16, 18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani (U.S. Publication No. 2019/0287893)
Regarding claim 11, Mizutani teaches an apparatus comprising a package substrate, the package substrate comprising:
a core structure (see Fig. 4C, core substrate 10);
a first embedded passive substrate (EPS) layer (Fig. 4G, EPS layer 20/21) directly attached to a first side (top side) of the core structure (see Fig. 4G), wherein a first passive device (Fig. 4G, capacitor 30)  is embedded in the first layer (see Fig. 4G);
a second embedded passive substrate (EPS) layer (Fig. 4G, EPS layer 20/21) directly attached to a second side (bottom side) of the core structure (see Fig. 4G), wherein a second passive device (Fig. 4G, capacitor 30) is embedded in the first layer (see Fig. 4G);
a first build-up layer (Fig. 4N, build up layer 70) directly attached to the first layer opposite the core structure (Fig. 4N); and
a second build-up layer (Fig. 4N, build up layer 70) directly attached to the second EPS layer opposite the core structure (Fig. 4N).

Regarding claim 12, Mizutani teaches the apparatus of claim 11, wherein the core structure comprises:
a first core layer (see Fig. 4N).

Regarding claim 13, Mizutani teaches the apparatus of claim 12, wherein the core structure further comprises:
a second core layer (see Fig. 4A, first and second core layers 11); and
a center dielectric (Fig. 4A, dielectric 12) disposed between the first core layer and the second core layer;

Regarding claim 14, Mizutani teaches the apparatus of claim 11, further comprising a semiconductor die (Fig. 9, die 100) coupled to the first build-up layer of the package substrate opposite the first EPS layer (see Fig. 9).

Regarding claim 15, Mizutani teaches the apparatus of claim 11, wherein the first passive device and the second passive device are symmetrically located on opposite sides of the core structure (see Fig. 4N).

Regarding claim 16, Mizutani teaches the apparatus of claim 11, wherein the first EPS layer comprises:
a first plurality of dielectric layers (Fig. 4G, layers 20 and 21).

Regarding claim 20, Mizutani teaches the apparatus of claim 11, wherein the first build-up layer comprises one or more metallization structures (see Fig. 4N).

Regarding claim 21, Mizutani teaches the apparatus of claim 20, wherein the first build-up layer comprises a plurality of prepreg layers, Ajinomoto build-up film or resin coated copper build-up film (see paragraph [0062]).

Regarding claim 22, Mizutani teaches the apparatus of claim 20, wherein the second build-up layer comprises a plurality of prepreg layers, Ajinomoto build-up film or resin coated copper build-up film (paragraph [0062]).

Regarding claim 23, Mizutani teaches the apparatus of claim 11, further comprising:
a first plated through hole (PTH) (Fig. 4J, plated through hole 40A) disposed through the core structure, the first layer and the second layer (see Fig. 4J, through core 10 and first and second layers 20/21), wherein the first PTH is coupled to the first build-up layer and to the second build-up layer (see Fig. 4N).

Regarding claim 24, Mizutani teaches the apparatus of claim 23, further comprising:
a second PTH disposed through the core structure the first layer and the second layer (see Fig. 4J, several through holes 40A), wherein the second PTH is coupled to the first build-up layer and to the second build-up layer (Fig. 4N), and
wherein the first passive device and the second passive device are each disposed between the first PTH and the second PTH (see Fig. 4J-N).

Regarding claim 25, Mizutani teaches the apparatus of claim 11, further comprising:
a first plurality of vias (see Fig. 4J-N, vias 61) disposed between the first passive device and the first build-up layer (Fig. 4J-N) and configured to electrically coupled the first passive device to the first build-up layer (Fig. 4J-N).

Regarding claim 26, Mizutani teaches the apparatus of claim 25, further comprising:
a second plurality of vias  (Fig. 4J-N, vias 61) disposed between the second passive device and the second build-up layer and configured to electrically coupled the second passive device to the second build-up layer (see Fig. 4J-N).

Regarding claim 27, Mizutani teaches the apparatus of claim 11, wherein the first build-up layer comprises a first metallization structure (see Fig. 9, not specifically labeled) configured to provide electrical coupling between a die disposed on the first build-up layer and the first passive device (see Fig. 9, die 100 connected to capacitors 30), and
wherein the second build-up layer comprises a second metallization structure (see Fig. 4O) configured to provide electrical coupling between the second passive device (bottom device 30) and at least one solder ball (see Fig. 4O, solder resist 90 formed over pads 72; while not specifically shown, it is inherent that solder balls would be coupled to the pads 72 in order to operate the device), coupled to the second build-up layer (Fig. 9 and 4O).

Regarding claim 28, Mizutani teaches the apparatus of claim 11, wherein the apparatus is selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0046]).

Regarding claim 29, Mizutani teaches a method for manufacturing a package, the method comprising:
providing a core layer (Fig. 4B, core layer 10);
forming a first layer (Fig. 4D, layer 20) directly on a first side (top side) of the core layer;
forming a second layer (Fig. 4D, bottom layer 20) directly on a second side (bottom side) of the core layer, the second side of the core layer opposite the first side of the core layer (see Fig. 4D);
embedding a first passive device (Fig. 4E-H, capacitor 30) in the first layer;
embedding a second passive device (Fig. 4E-H, bottom capacitor 30) in the second layer;
forming a first build-up layer (Fig. 4N, build up layer 70) directly on the first layer opposite the core layer (Fig. 4N);
and forming a second build-up layer (Fig. 4N, bottom build up layer 70) directly on the second layer opposite the core layer (Fig. 4N).

Regarding claim 30, Mizutani teaches the method of claim 29, wherein embedding the first passive device in the first layer further comprises:
providing a first embedded passive substrate (EPS) core (layers 20);
forming a first cavity in the first EPS core (Fig. 4D-E, cavity is present where 30 is located, see also paragraphs [0070]-[0071]);
placing the first passive device in the first cavity (see Fig. 4E, capacitor 30); and
depositing a first dielectric (Fig. 4M, dielectric 71) over the first EPS core, the first passive device and the first cavity (Fig. 4M), and wherein embedding the second passive device in the second layer further comprises:
providing a second EPS core (Fig. 4D, bottom layer 20);
forming a second cavity in the second EPS core (Fig. 4E, cavity where capacitor 30 exists);
placing the second passive device in the second cavity (Fig. 4E); and
depositing a second dielectric (Fig. 4M, dielectric 71) over the second EPS core, the second passive device and the second cavity (Fig. 4M).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oi in view of Lee et al. (U.S. Publication No. 2020/0111738).
Regarding claim 6, Oi teaches the package of claim 1, but does not teach wherein the first layer comprises a plurality of dielectric layers.
However, Lee teaches a similar package, in which a core (Lee Fig. 3, core 90) has an embedded device (Lee device 40) between the core and a redistribution layer (Lee Fig. 3, 50/52), and the device is embedded within a plurality of dielectric layers (dielectric layers 20a/b and 50).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the first layer of Oi could have included the substrate frame (Lee 25) of Lee around the device because this allows for more complex connections to be made between the various devices and would have been a simple substitution of one molded embedding layer for another with predictable results.

Regarding claim 7, Oi teaches the package of claim 1, but does not teach wherein the second layer comprises a plurality of dielectric layers.
However, Lee teaches a similar package, in which a core (Lee Fig. 3, core 90) has an embedded device (Lee device 40) between the core and a redistribution layer (Lee Fig. 3, 50/52), and the device is embedded within a plurality of dielectric layers (dielectric layers 20a/b and 50).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second layer of Oi could have included the substrate frame (Lee 25) of Lee around the device because this allows for more complex connections to be made between the various devices and would have been a simple substitution of one molded embedding layer for another with predictable results.


Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oi in view of Mizutani (U.S. Publication No. 2019/0287893)
Regarding claim 5, Oi teaches the package of claim 1, but does not teach wherein the core layer comprises is a plurality of laminate layers.
However, Mizutani teaches a similar package, in which the core (Mizutani Fig. 2, core 10) is a plurality of laminate layers (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the core of Oi could have been replaced by the core of Mizutani because this allows for more complex wiring patterns, and would have been simple substitution of one core for another with predictable results.

Regarding claim 8, Oi teaches the package of claim 1, but does not teach wherein the first build-up layer comprises a plurality of prepreg layers.
However, Mizutani teaches that a similar package has build-up layers made of prepreg (see paragraph [0062]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the build-up layers of Oi could have been prepreg because it would have been simple substitution of one build-up layer material for another with predictable results.

Regarding claim 9, Oi teaches the package of claim 1, but does not teach wherein the second build-up layer comprises a plurality of prepreg layers.
However, Mizutani teaches that a similar package has build-up layers made of prepreg (see paragraph [0062]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the build-up layers of Oi could have been prepreg because it would have been simple substitution of one build-up layer material for another with predictable results.

Regarding claim 10, Oi teaches the package of claim 1, but does not specifically teach wherein the package is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
However, Mizutani teaches a similar package which is used in a computer (see paragraph [0046]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Oi could have been used in a computer because it is a very well known and common use of semiconductor packages.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Lee.
Regarding claim 17, Mizutani teaches the apparatus of claim 16, wherein the first EPS layer further comprises:
a first EPS core disposed between two dielectric layers of the first plurality of dielectric layers, wherein the first passive device is disposed in a cavity of in the first EPS core.
However, Lee teaches a similar package, in which a core (Lee Fig. 3, core 90) has an embedded device (Lee device 40) between the core and a redistribution layer (Lee Fig. 3, 50/52), and the device is embedded within a second core layer (Fee Fig. 3, core 20b) between two dielectric layers (dielectric layers 20a and 50).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the first EPS core of Mizutani could have included the substrate frame (Lee 25) of Lee around the device because this allows for more complex connections to be made between the various devices, improves the structural integrity of the device and would have been a simple substitution of one molded embedding layer for another with predictable results.

Regarding claim 18, Mizutani in view of Lee teaches the apparatus of claim 17, wherein the second EPS layer comprises:
a second plurality of dielectric layers (layers 21 and 20).

Regarding claim 19, Mizutani teaches the apparatus of claim 18, but does not teach wherein the second EPS layer further comprises:
a second EPS core disposed between two dielectric layers of the second plurality of dielectric layers, wherein the second passive device is disposed in a cavity in the second EPS core.
However, Lee teaches a similar package, in which a core (Lee Fig. 3, core 90) has an embedded device (Lee device 40) between the core and a redistribution layer (Lee Fig. 3, 50/52), and the device is embedded within a second core layer (Fee Fig. 3, core 20b) between two dielectric layers (dielectric layers 20a and 50).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second EPS core of Mizutani could have included the substrate frame (Lee 25) of Lee around the device because this allows for more complex connections to be made between the various devices, improves the structural integrity of the device and would have been a simple substitution of one molded embedding layer for another with predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816